Exhibit 10.5
Medicare Advantage Attestation of Benefit Plan
WELL CARE OF FLORIDA, INC.
H1032
Date: 08/29/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I attest that I have examined the employer/union-only group waiver (“800
series”) PBPs identified below and that these PBPs are those that the
above-stated organization will make available only to eligible
employer/union-sponsored group plan beneficiaries in the approved service area
during program year 2009. I further attest we have reviewed any MA bid pricing
tools (BPTs) associated with these PBPs (no Part D bids are required for 2009
“800 series” PBPs) with the certifying actuary and have determined them to be
consistent with any MA PBPs being attested to here.
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                      Plan   Segment           Plan  
Transaction   MA   Part D   CMS Approval   Effective ID   ID   Version   Plan
Name   Type   Type   Premium   Premium   Date   Date 002   0   11   WellCare
Choice   HMOPOS   Renewal   31.00   4.00   08/29/2008   01/01/2009 008   0   7  
WellCare Choice   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 010  
0   6   WellCare Choice   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 012   0   6   WellCare Choice   HMOPOS   Renewal   0.00   0.00  
08/29/2008   01/01/2009 014   0   6   WellCare Choice   HMOPOS   Renewal   0.00
  0.00   08/29/2008   01/01/2009 019   0   6   WellCare Value   HMOPOS   Renewal
  0.00   0.00   08/29/2008   01/01/2009 025   0   6   WellCare Choice   HMOPOS  
Renewal   29.00   0.00   08/29/2008   01/01/2009 028   0   6   WellCare Value  
HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 031   0   6   WellCare
Dividend   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 032   0   6
  WellCare Dividend   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009
033   0   6   WellCare Dividend   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 035   0   6   WellCare Value   HMOPOS   Renewal   0.00   0.00  
08/29/2008   01/01/2009 037   0   5   WellCare Advance   HMO   Renewal   0.00  
N/A   08/29/2008   01/01/2009

Page 1 of 4 — WELL CARE OF FLORIDA, INC. — H1032 — 08/29/2008



--------------------------------------------------------------------------------



 



                                      Plan   Segment           Plan  
Transaction   MA   Part D   CMS Approval   Effective ID   ID   Version   Plan
Name   Type   Type   Premium   Premium   Date   Date 040   0   6   WellCare
Dividend   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 043   0   6
  WellCare Dividend   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009
044   0   6   WellCare Value   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 060   0   7   WellCare Select   HMOPOS   Renewal   0.00   15.40  
08/29/2008   01/01/2009 061   0   8   WellCare Select   HMOPOS   Renewal   0.00
  15.60   08/29/2008   01/01/2009 064   0   7   WellCare Select   HMOPOS  
Renewal   0.00   21.50   08/29/2008   01/01/2009 065   0   7   WellCare Select  
HMOPOS   Renewal   0.00   5.60   08/29/2008   01/01/2009 066   0   6   WellCare
Select   HMOPOS   Renewal   0.00   9.60   08/29/2008   01/01/2009 069   0   7  
WellCare Choice   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009. 073
  0   11   WellCare Choice   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 077   0   5   WellCare Advance   HMO   Renewal   0.00   N/A  
08/29/2008   01/01/2009 079   0   6   WellCare Value   HMOPOS   Renewal   0.00  
0.00   08/29/2008   01/01/2009 085   0   7   WellCare Access   HMO   Renewal  
0.00   0.00   08/29/2008   01/01/2009 086   0   7   WellCare Access   HMO  
Renewal   0.00   8.70   08/29/2008   01/01/2009 088   0   8   WellCare Access  
HMO   Renewal   0.00   6.20   08/29/2008   01/01/2009 089   0   7   WellCare
Access   HMO   Renewal   0.00   14.10   08/29/2008   01/01/2009 091   0   6  
WellCare Essential   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009
097   0   9   WellCare Dividend   HMOPOS   Renewal   0:00   0.00   08/29/2008  
01/01/2009 098   0   6   WellCare Dividend   HMOPOS   Renewal   0.00   0.00  
08/29/2008   01/01/2009 101   0   7   WellCare Select   HMOPOS   Renewal   0.00
  18.60   08/29/2008   01/01/2009 102   0   7   WellCare Select   HMOPOS  
Renewal   0.00   21.50   08/29/2008   01/01/2009 104   0   8   WellCare Select  
HMOPOS   Renewal   0.00   11.50   08/29/2008   01/01/2009 106   0   7   WellCare
Select   HMOPOS   Renewal   0.00   2.80   08/29/2008   01/01/2009 107   0   7  
WellCare Select   HMOPOS   Renewal   0.00   8.90   08/29/2008   01/01/2009 113  
0   6   WellCare Value   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 122   0   7   WellCare Access   HMO   Renewal   0.00   21.50  
08/29/2008   01/01/2009 123   0   7   WellCare Access   HMO   Renewal   0.00  
21.50   08/29/2008   01/01/2009 124   0   7   WellCare Access   HMO   Renewal  
0.00   11.20   08/29/2008   01/01/2009 125   0   7   WellCare Access   HMO  
Renewal   0.00   17.70   08/29/2008   01/01/2009

Page 2 of 4 — WELL CARE OF FLORIDA, INC. — H1032 — 08/29/2008



--------------------------------------------------------------------------------



 



                                      Plan   Segment           Plan  
Transaction   MA   Part D   CMS Approval   Effective ID   ID   Version   Plan
Name   Type   Type   Premium   Premium   Date   Date 126   0   7   WellCare
Select   HMOPOS   Renewal   0.00   17.30   08/29/2008   01/01/2009 127   0   7  
WellCare Access   HMO   Renewal   0.00   21.50   08/29/2008   01/01/2009 128   0
  8   WellCare Access   HMO   Renewal   0.00   7.70   08/29/2008   01/01/2009
130   0   7   WellCare Access   HMO   Renewal   0.00   1.10   08/29/2008  
01/01/2009 131   0   6   WellCare Dividend   HMOPOS   Renewal   0.00   0.00  
08/29/2008   01/01/2009 132   0   6   WellCare Value   HMOPOS   Renewal   0.00  
0.00   08/29/2008   01/01/2009 133   0   6   WellCare Value   HMOPOS   Renewal  
0.00   0.00   08/29/2008   01/01/2009 136   0   7   WellCare Select   HMOPOS  
Renewal   0.00   11.60   08/29/2008   01/01/2009 138   0   7   WellCare Access  
HMO   Renewal   0.00   21.50   08/29/2008   01/01/2009’ 144   0   6   WellCare
Value   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 145   0   6  
WellCare Value   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 146  
0   6   WellCare Value   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 148   0   7   WellCare Access   HMO   Renewal   0.00   18.80  
08/29/2008   01/01/2009 152   0   8   WellCare Select   HMOPOS   Renewal   0.00
  12.70   08/29/2008   01/01/2009 153   0   7   WellCare Select   HMOPOS  
Renewal   0.00   13.70   08/29/2008   01/01/2009 162   0   6   WellCare Select  
HMOPOS   Renewal   0.00   10.30   08/29/2008   01/01/2009 163   0   8   WellCare
Access   HMO   Renewal   0.00   19.70   08/29/2008   01/01/2009 164   0   6  
WellCare
Prescription Plus   HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 166
  0   8   WellCare Value Plus   HMOPOS   Renewal   0.00   0.00   08/29/2008  
01/01/2009 168   0   8   WellCare Premium   HMOPOS   Renewal   57.00   0.00  
08/29/2008   01/01/2009 801   0   4   Employer Florida 1   HMOPOS   Renewal  
0.00   N/A   08/29/2008   01/01/2009 802   0   4   Employer Florida 2   HMOPOS  
Renewal   0.00   N/A   08/29/2008   01/01/2009 803   0   4   Employer Florida 3
  HMOPOS   Renewal   0.00   N/A   08/29/2008   01/01/2009 804   0   4   Employer
Florida 4   HMOPOS   Renewal   0.00   N/A   08/29/2008   01/01/2009

Page 3 of 4 — WELL CARE OF FLORIDA, INC. — H1032 — 08/29/2008



--------------------------------------------------------------------------------



 



         
 
       
/s/ Heath Schiesser
 
CEO:
  9/5/08
 
Date:    
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
       
 
       
/s/ Thomas L. Tran
 
CFO:
  9/5/08
 
Date:    
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
       

Page 4 of 4 — WELL CARE OF FLORIDA, INC. — H1032 — 08/29/2008